Title: From James Madison to the Speaker of the House of Representatives, 30 March 1802
From: Madison, James
To: Speaker of the House of Representatives


Sir,
Department of State, March 30th 1802.
In obedience to an order of the House of Representatives, of the 25th Instant, I have the Honor to send you the enclosed statement, shewing the application of the appropriations for Clerk-hire in the Department of State for the years 1799, 1800 & 1801. I am, Sir, with very high respect, Your Mo: Obedt Servant,
James Madison

 

   
   RC and enclosure (DNA: RG 233, Reports and Communications from the Secretary of State, 7A-E1.1); Tr and Tr of enclosure (DNA: RG 233, Transcribed Reports and Communications from the Secretary of State, 5C-B1). RC in a clerk’s hand, signed by JM; addressed to Nathaniel Macon as Speaker of the House. On 30 Mar. JM’s report was read and tabled in the House (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 1097). For enclosure, see n. 2.



   
   The resolution, dated 25 Mar. 1802, requested the secretaries of state, treasury, war, and navy to submit “a statement of the application of the appropriations made by Congress for clerk-hire in their respective departments, specifying the persons, and the salaries allowed to each, for the last three years” (DNA: RG 59, ML).



   
   The enclosed statement (2 pp.) listed the State Department clerks and their compensation for the years 1799, 1800, and 1801. Those listed for 1801 were Chief Clerk Jacob Wagner, $1,750; Christopher S. Thom, Stephen Pleasonton, and Daniel Brent, $800 each; John C. Miller, $750; William Crawford, $700; Hazen Kimball (“from 1st. Jany. to 15th. Novr. 1801”), $889.94; and William Johnston (“for occasional Clerk Hire”), $20.


